GUIDRY, Judge,
concurring.
I agree with the result reached in this case. However, in my view, plaintiff-appel-lee’s suit for divorce should have been dismissed on the basis of res judicata, and the trial court erred in refusing to do so. On March 27, 1984, the date on which the trial court overruled defendant-appellant’s exception of res judicata, the LaSalle Parish divorce judgment rendered and signed on February 3, 1984 was final and definitive. La.C.C.P. Arts. 1842 and 3942. It is well settled that a final definitive judgment deciding all points of controversy between the parties has the force of res judicata. I do not interpret Lamb v. Lamb, 411 So.2d 1 (La.1982) as holding to the contrary. It is axiomatic that once parties have been divorced by a final, definitive judgment that neither can be allowed to file and maintain a suit for a second divorce judgment. For these reasons, I respectfully concur.